UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): October 25, 2011 Technology Applications International Corporation (Exact name of Registrant as Specified in its Charter) Florida 0-53878 27-1116025 (State or Other Jurisdiction of Incorporation or Organization) (Commission file number) (I.R.S. Employer Identification Number) 1001 Brickell Bay Drive, Suite 1716 Miami, Florida33131 (Address of Principal Executive Offices including Zip Code) (786) 360-3429 (Registrant's Telephone Number, including Area Code) Former name or former address, if changed since last report Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ]Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) -1- Item 3.02 Unregistered Sales of Equity Securities The following is a summary of the transaction by Technology Applications International Corporation (the “Company”, “we”, “our”, “us” and the “registrant”) on October 20, 2011, involving sales of our securities that were not registered under the Securities Act of 1933, as amended (the “Securities Act”), or applicable state securities laws.Such offer and sale was made in reliance on Section 4(2) of the Securities Act, as a transaction by an issuer not involving any public offering of securities.The purchaser was an “accredited investor”, as such term is defined under the Rule 501 of Regulation D promulgated under the Securities Act, an entity owned and controlled by the sole officer and director of the registrant, and known to the registrant and its management through a pre-existing business and personal relationship.The purchaser was provided access to all material information which it requested, and all information necessary to verify such information and was afforded access to management of the registrant in connection with its securities purchase. The purchaser acquired such securities for investment and not with a view toward distribution, acknowledging such intent to the registrant. All stock certificates representing such securities that were issued contained restrictive legends, prohibiting further transfer of the stock certificates representing such securities, without such securities either being first registered or otherwise exempt from registration under the Securities Act, in any further resale or disposition. On October 20, 2011, the Company issued 101,800,000 shares of its Common Stock, par value $0.001 per share, to Coast To Coast Equity Group, Inc., a Florida corporation, in a private placement transaction, which involved the exchange of indebtedness in the amount of $101,800 owed by the Company to Coast To Coast Equity Group, Inc. as purchase price consideration for such shares, or a purchase price of $0.001 per share.Charles J. Scimeca, our president, secretary, treasurer and sole director is also the president, secretary, treasurer and sole director of Coast To Coast Equity Group, Inc.Mr. Scimeca maintains sole voting and investment control of the shares Common Stock issued to Coast
